Case 3:21-cv-00005-MAS-TJB Document 12 Filed 04/12/21 Page 1 of 4 PagelD: 39

UNITED STATES DISTRICT COURT

 

. DISTRICT OF NEW JERSEY
RICHARD HONE,
Plaintiff, Civil Action No. 21-5 (MAS) (TJB)
‘ MEMORANDUM ORDER
ISABEL DAWSON, et al.,
Defendants.

 

 

This matter comes before the Court upon Plaintiff Richard Hone’s (“Plaintiff”) Third
Amended Complaint (“TAC”). (ECF No. 10.}
I. BACKGROUND

Plaintiff proceeds pro se in this matter. On February 25, 2021, the Court granted Plaintiff's
Application to Proceed Jn Forma Pauperis pursuant to 28 U.S.C. § 1915 but dismissed the Second
Amended Complaint without prejudice for failure to state a claim. (ECF No. 5.) On March 16,
2021, the Undersigned was assigned this matter. (ECF No. 8.) On March 23, 2021, Plaintiff filed
the TAC. {ECF No. 10.)

The TAC alleges that “[D]efendants knowingly[,] purposely[.] [and] tortiously interfered
in retaliation for this lawsuit with [Plaintiff's] custody case, which is incredibly hotly contested by
sending a letter to the judge with full knowledge the request she had been denied [seven] months

prior, and was moot.” /d. at *4 (emphasis omitted).' Plaintiff further alleges that this letter’s

 

' Page numbers preceded by an asterisk refer to the page number on the ECF header.
Case 3:21-cv-00005-MAS-TJB Document12 Filed 04/12/21 Page 2 of 4 PagelD: 40

purpose was to “interfere with [his six] year old daughter Serenity and [his] relationship with her.”
fd. Along with the TAC, Plaintiff submits a February 9, 2021 letter signed by Defendant Matthew
L. Elkins of the law firm of Cozen O°Connor. /d. at *5. According to that letter, Cozen O’Connor
“are the attorneys for [Defendant] Isabel Celeste Dawson.” /d. at *5. The letter from Defendant
Elkins attached a February 2, 2021 letter from Defendant Isabel Celeste Dawson which had been
sent to the Superior Court of New Jersey, Ocean County, Chancery Division, Family Part. fd. at
*6. Defendant Dawson's letter advised the Family Part that she would “no longer [be] able to
serve in the role of third-party supervisor for Mr. Hone’s visitations with his daughter.” Jd.
Il. LEGAL STANDARD

Federal courts are courts of limited jurisdiction and may not decide a matter in the absence
of federal subject matter jurisdiction. See /ns. Corp. of Ir., Lid. v. Compagnie des Bauxites de
Guinee, 456 U.S. 694, 701-02 (1982). “This Court has an independent obligation to satisfy itself
that it has subject matter jurisdiction.” Jackson v. Fererretti, No. 08-5702, 2009 WL 192487, at
*1 (D.N.J. Jan. 26, 2009) (sia sponte dismissing a complaint filed pursuant to 28 U.S.C. § 1915
for lack of subject matter jurisdiction) (citing Fed. R. Civ. P. 12(h)(3) (“If the court determines at
any time that it lacks subject matter jurisdiction, the court must dismiss the action.”)). When
considering its jurisdiction, a court may consider pleading allegations along with any documents
attached thereto. See Gould Elecs. Inc. v. United States, 220 F.3d 169, 177 (3d Cir. 2000)
(discussing the documents a court may consider when reviewing a facial challenge to subject
matter jurisdiction in the context of a Federal Rule of Civil Procedure 12(b)(1} motion).

“The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28
U.S.C. $§ 1331 and 1332.” Arbaugh v. Y & A Corp., 546 U.S. 500, 313 (2006). “Section 1331

provides for *[fJederal-question’ jurisdiction, § 1332 for ‘[d]iversity of citizenship’ jurisdiction.”
Case 3:21-cv-00005-MAS-TJB Document 12 Filed 04/12/21 Page 3 of 4 PagelD: 41

/d. (alterations in original). “A plaintiff properly invokes § 1331 jurisdiction when [he] pleads a
colorable claim ‘arising under’ the Constitution or laws of the United States. [He] invokes § 1332
jurisdiction when [he] presents a claim between parties of diverse citizenship that exceeds the
required jurisdictional amount, currently $75,000.” /d. (internal citation omitted).
Il. DISCUSSION

Here, Plaintiff's TAC does not provide a basis for federal subject matter jurisdiction. First,
the TAC establishes that there is no complete diversity of citizenship between the Plaintiff and
Defendants. “Jurisdiction under § 1332(a) requires ‘complete diversity,’ meaning that ‘no plaintiff
can be a citizen of the same state as any of the defendants.”” Jonson v. SmithKline Beecham
Corp., 724 F.3d 337, 346 (2013) (citation omitted). The TAC provides an address for Defendant
Elkins at Gateway Plaza, Newark, New Jersey and provides a Rahway, New Jersey address for
Plaintiff. (TAC *1-2.) “Accordingly, there does not appear to be diversity of citizenship between
Plaintiff[] and Defendants.” Roberts v. Sivilli, No. 17-3127, 2017 WL 2304647, at *2 (D.N.J. May
25, 2017) (screening a complaint pursuant to 28 U.S.C. § 1915 and dismissing tt where the
complaint listed New Jersey addresses for both plaintiff and defendants).

Second, Plaintiff does not raise any federal question pursuant to 28 U.S.C. § 1331. Plaintiff
alleges “interference” in his “custody case” regarding his 6-year-old daughter. (TAC at *4.)
“[A]lthough Plaintiff has clothed his complaint in the garb of a civil rights action, the [c]omplaint
boils down to a dispute over the custody of his child and the interactions of Plaintiff and
Defendants in that custody process.” Foster v. N.J. Div. of Child Prot, & Permanency, No. |7-
13572, 2018 WL 6069632, at *2 (D.N.J. Nov. 20, 2018). “Even when a complaint is drafted in

tort, contract, or even under the federal constitution, if the complaint involves matters of domestic
Case 3:21-cv-00005-MAS-TJB Document 12 Filed 04/12/21 Page 4 of 4 PagelD: 42

relations, it is generally not within the federal court's jurisdiction.” /d. (quotations omitted); see
also Ankenbrandt v, Richards, 504 U.S. 689, 703 (1992).

Moreover, according to Plaintiff, his custody case “is incredibly hotly contested.” (TAC
at *4.) As such, the Court finds that “[e]ven if this Court had federal subject matter jurisdiction
over a child custody dispute, which it does not, the Younger doctrine of abstention would bar the
present action in federal court, since it appears proceedings are still taking place in state court.”
Foster, 2018 WL 6069632, at *3 (“In general terms, the Younger abstention doctrine reflects *a
strong federal policy against federal-court interference with pending state judicial proceedings
absent extraordinary circumstances.” (quoting Middlesex Cnty. Ethics Conim. v. Garden State
Bar Ass'n, 457 U.S. 423, 431 (1982))).

Accordingly, for the reasons set forth above, and for other good cause shown,

IT IS on this 12 day of April 2021 ORDERED that:

I. The Third Amended Complaint (ECF No. 10) is DISMISSED with prejudice for

lack of subject matter jurisdiction.

2. The Clerk of Court shall close this case.

MAA Bi)
MICHAEL A. SHipe
UNITED STATES DISTRICT JUDGE

 
